DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  In each claim ‘the microneedle array and lateral flow assay’ should read ‘the microneedle array and the lateral flow assay’.  Appropriate correction is required.
Examiner notes there are two claim sets filed one claim set has claims 1-19, the other has claims 1-10 and 12-20. It would appear the claim set filed with claims 1-19 is the correct one will be the claim set examined (It has a claim 11 and the other claim set inadvertently skipped claim 11 shifting the claims 11-19 to 12-20).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the presence" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the skin" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the subject" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the presence" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussa et al. (US 2006/0024757) in view of Stiene et al. (US 2004/0096959).
Regarding claim 1, Hussa teaches a diagnostic patch (Abstract; Paragraph 1089: ‘a transdermal patch’) comprising: 
a microneedle array configured to obtain a sample of interstitial fluid from a subject (Paragraph 0663; ‘Microblade or microneedle arrays can provide a plurality of locations on the region or organ or interest for collection of interstitial fluid.’); and 
a lateral flow assay in fluid connection with the microneedle array wherein the lateral flow assay is configured to detect the presence of an analyte in the sample of interstitial fluid (Paragraph 0677; ‘Threshold assays can be performed, where only analyte levels of above a specified level or rate yield a positive result. Assay formats include, but are not limited to, for example, assays performed in test tubes, on membranes, in wells, in multi-well plates, on microarrays, on chromatographic test strips, as well as dipstick, lateral flow, vertical flow, or migratory format assays.’)
Should Hussa be found silent on a patch, Stiene teaches a patch (2) with a microneedle (4; Claim 19) and lateral flow assembly (Paragraph 0032). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Stiene because Hussa teaches being able to arrange the components in a patch form (Paragraph 1089) and because Stiene teaches that it can provide a secure but comfortable arrangement for use over prolonged periods of time, and can be relatively unobtrusive (Paragraph 0068 of Stiene).
Regarding claim 3, Hussa and Stiene teach wherein the microneedle array and lateral flow assay are all contained within a substrate (Figure 4 of Hussa and Figures 1 and 2b of Stiene). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Stiene because Hussa teaches being able to arrange the components in a patch form (Paragraph 1089) and because Stiene teaches that it can provide a secure but comfortable arrangement for use over prolonged periods of time, and can be relatively unobtrusive (Paragraph 0068 of Stiene).
Regarding claim 4, Hussa is silent on the exact structural layout of the patch. Stiene teaches wherein the substrate provides the fluid connection between the microneedle array and the lateral flow assay (Figures 1 and 2b). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Stiene because Hussa teaches being able to arrange the components in a patch form (Paragraph 1089) and because Stiene teaches that it can provide a secure but comfortable arrangement for use over prolonged periods of time, and can be relatively unobtrusive (Paragraph 0068 of Stiene).
Regarding claim 5, Hussa is silent on the exact structural layout of the patch. Stiene teaches wherein the substrate comprises a bottom surface that makes contact with the skin of the subject and comprises an adhesive configured to non- permanently adhere the patch to the subject's skin (Paragraph 0114; ‘The lowermost layer 3a is made of an suitable microfabricated plastic such as polyester, polycarbonate, polystyrene, polyimide, or other suitable microfabricatable polymers of suitable dimensions to allow it to be worn comfortably for a prolonged period of time, and optionally has an adhesive on its underside to allow the patch to be securely attached to the skin of a user’). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Stiene because Hussa teaches being able to arrange the components in a patch form (Paragraph 1089) and because Stiene teaches that it can provide a secure but comfortable arrangement for use over prolonged periods of time, and can be relatively unobtrusive (Paragraph 0068 of Stiene).
Regarding claim 6, Hussa is silent on the exact structural layout of the patch. Stiene teaches wherein the patch is round in shape and the microneedle array extends from the center of the bottom surface of the substrate (Figures 1 and 2B). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Stiene because Hussa teaches being able to arrange the components in a patch form (Paragraph 1089) and because Stiene teaches that it can provide a secure but comfortable arrangement for use over prolonged periods of time, and can be relatively unobtrusive (Paragraph 0068 of Stiene).
Regarding claim 14, Hussa teaches a method for detecting and/or diagnosing a disease or condition in a subject comprising placing a diagnostic patch on the subject (Abstract; Paragraph 1089: ‘a transdermal patch’) wherein the diagnostic patch comprises: 
a microneedle array configured to obtain a sample of interstitial fluid from a subject (Paragraph 0663; ‘Microblade or microneedle arrays can provide a plurality of locations on the region or organ or interest for collection of interstitial fluid.’); and 
a lateral flow assay in fluid connection with the microneedle array wherein the lateral flow assay is configured to detect the presence of an analyte indicative of the disease or condition in the sample of interstitial fluid (Paragraph 0677; ‘Threshold assays can be performed, where only analyte levels of above a specified level or rate yield a positive result. Assay formats include, but are not limited to, for example, assays performed in test tubes, on membranes, in wells, in multi-well plates, on microarrays, on chromatographic test strips, as well as dipstick, lateral flow, vertical flow, or migratory format assays.’).
Should Hussa be found silent on a patch, Stiene teaches a patch (2) with a microneedle (4; Claim 19) and lateral flow assembly (Paragraph 0032).
It would have been obvious to one of ordinary skill in the art to have modified Hussa with Stiene because Hussa teaches being able to arrange the components in a patch form (Paragraph 1089) and because Stiene teaches that it can provide a secure but comfortable arrangement for use over prolonged periods of time, and can be relatively unobtrusive (Paragraph 0068 of Stiene).
Regarding claim 15, Hussa and Stiene teach wherein the microneedle array and lateral flow assay are all contained within a substrate (Figure 4 of Hussa and Figures 1 and 2b of Stiene). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Stiene because Hussa teaches being able to arrange the components in a patch form (Paragraph 1089) and because Stiene teaches that it can provide a secure but comfortable arrangement for use over prolonged periods of time, and can be relatively unobtrusive (Paragraph 0068 of Stiene).
Claim(s) 2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussa et al. (US 2006/0024757) in view of Stiene et al. (US 2004/0096959) as applied to claims 1 and 14 above in further view of Siman (US 2016/0041165).
Regarding claim 2, Hussa is silent on the analyte/biomarker being for mTBI. Siman teaches wherein presence of the analyte is indicative of mild traumatic brain injury (MTBI) (Paragraph 0008). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Siman because it aids in predicting who is at risk for developing brain damage and long-term dysfunction (Paragraph 0003 of Siman) and further it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the analyte/biomarker of Hussa with that of Siman.
Regarding claim 16, Hussa is silent on the analyte/biomarker being for mTBI. Siman teaches wherein the disease or condition is mild traumatic brain injury (Paragraph 0008). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Siman because it aids in predicting who is at risk for developing brain damage and long-term dysfunction (Paragraph 0003 of Siman) and further it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the analyte/biomarker of Hussa with that of Siman.
Regarding claim 17, Hussa is silent on the analyte/biomarker being for mTBI. Siman teaches wherein the analyte is selected form the group consisting of: S100B, UCH-Ll, GFAP,1 alpha-II spectrin, tau, miR-182-5p, miR-221-3p, mir-26b-5p, miR- 320c, miR-29c-3p, miR-30e-5p, miR 219-9, and myelin basic protein (MBP) (Paragraphs 0008 and 0010; alpha-II spectrin). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Siman because it aids in predicting who is at risk for developing brain damage and long-term dysfunction (Paragraph 0003 of Siman) and further it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the analyte/biomarker of Hussa with that of Siman.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussa et al. (US 2006/0024757) in view of Stiene et al. (US 2004/0096959) as applied to claim 6 above in further view of Jakubowicz et al. (US 2013/0330713).
Regarding claim 7, Hussa is silent on the concentric rings of the lateral flow assay. Jakubowicz teaches wherein the lateral flow assay comprises concentric rings of diagnostic elements radiating outwards from the center of the substrate (Paragraphs 0022 and 0030). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Jakubowicz because it allows for the use of multiple testing elements thus allowing for more biomarkers to be analyzed (Paragraph 0030 of Jakubowicz).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussa et al. (US 2006/0024757) in view of Stiene et al. (US 2004/0096959) and Jakubowicz et al. (US 2013/0330713) as applied to claim 7 above in further view of Bunce et al. (US 2012/0220049).
Regarding claim 8, Hussa is silent on the regions of the lateral flow assay. Bunce teaches wherein the diagnostic elements comprise a conjugate region (‘conjugate pad 16’), a test region (‘test zone’), and a control region (‘control zone’) (Paragraph 0059). It would have been obvious to one of ordinary skill in the art to have modified Hussa in view of Stiene with Bunce because Bunce teaches these structures of a lateral flow assembly as being known in the art (Paragraphs 0008-0009 of Bunce) and it allows for usability by untrained people and acquires results rapidly (Paragraph 0033 of Bunce).
Regarding claim 9, Hussa is silent on the regions of the lateral flow assay. Bunce teaches wherein the conjugate region is obscured from view (Paragraph 0059). It would have been obvious to one of ordinary skill in the art to have modified Hussa in view of Stiene with Bunce because Bunce teaches these structures of a lateral flow assembly as being known in the art (Paragraphs 0008-0009 of Bunce) and it allows for usability by untrained people and acquires results rapidly (Paragraph 0033 of Bunce).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussa et al. (US 2006/0024757) in view of Stiene et al. (US 2004/0096959) and Jakubowicz et al. (US 2013/0330713) and Bunce et al. (US 2012/0220049) as applied to claim 8 above in further view of Siman (US 2016/0041165).
Regarding claim 10, Hussa is silent on the regions of the lateral flow assay and the biomarker being for mTBI. Bunce teaches wherein the conjugate region comprises one or more antibodies (Paragraphs 0020 and 0025) and Siman teaches specifically the antibodies which are biomarkers of MTBI (Paragraphs 008 and 0010). It would have been obvious to one of ordinary skill in the art to have modified Hussa in view of Stiene with Bunce because Bunce teaches these structures of a lateral flow assembly as being known in the art (Paragraphs 0008-0009 of Bunce) and it allows for usability by untrained people and acquires results rapidly (Paragraph 0033 of Bunce). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Siman because it aids in predicting who is at risk for developing brain damage and long-term dysfunction (Paragraph 0003 of Siman) and further it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the analyte/biomarker of Hussa with that of Siman.
Regarding claim 11, Hussa is silent on the analyte/biomarker being for mTBI. Siman teaches wherein a biomarker is selected from the group consisting of: S100B, UCH-Ll, GFAP,1 alpha-II spectrin, tau, miR-182-5p, miR-221-3p, mir-26b-5p, miR-320c, miR-29c-3p, miR-30e-5p, miR 219-9, and myelin basic protein (MBP) (Paragraphs 0008 and 0010; alpha-II spectrin). It would have been obvious to one of ordinary skill in the art to have modified Hussa with Siman because it aids in predicting who is at risk for developing brain damage and long-term dysfunction (Paragraph 0003 of Siman) and further it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the analyte/biomarker of Hussa with that of Siman.
Claim(s) 12-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussa et al. (US 2006/0024757) in view of Stiene et al. (US 2004/0096959) as applied to claims 1 and 14 above in further view of Bunce et al. (US 2012/0220049).
Regarding claim 12, Hussa is silent on the regions of the lateral flow assay. Bunce teaches wherein the lateral flow assay comprises diagnostic elements comprising a conjugate region (‘conjugate pad 16’), a test region (‘test zone’), and a control region (‘control zone’) (Paragraph 0059). It would have been obvious to one of ordinary skill in the art to have modified Hussa in view of Stiene with Bunce because Bunce teaches these structures of a lateral flow assembly as being known in the art (Paragraphs 0008-0009 of Bunce) and it allows for usability by untrained people and acquires results rapidly (Paragraph 0033 of Bunce).
Regarding claim 13, Hussa is silent on the regions of the lateral flow assay. Bunce teaches wherein the conjugate region is obscured from view (Paragraph 0059). It would have been obvious to one of ordinary skill in the art to have modified Hussa in view of Stiene with Bunce because Bunce teaches these structures of a lateral flow assembly as being known in the art (Paragraphs 0008-0009 of Bunce) and it allows for usability by untrained people and acquires results rapidly (Paragraph 0033 of Bunce).
Regarding claim 18, Hussa is silent on the regions of the lateral flow assay. Bunce teaches wherein the lateral flow assay comprises conjugate region (‘conjugate pad 16’), a test region (‘test zone’), and a control region (‘control zone’) (Paragraph 0059). It would have been obvious to one of ordinary skill in the art to have modified Hussa in view of Stiene with Bunce because Bunce teaches these structures of a lateral flow assembly as being known in the art (Paragraphs 0008-0009 of Bunce) and it allows for usability by untrained people and acquires results rapidly (Paragraph 0033 of Bunce).
Regarding claim 19, Hussa is silent on the regions of the lateral flow assay. Bunce teaches wherein the conjugate region is obscured from view (Paragraph 0059). It would have been obvious to one of ordinary skill in the art to have modified Hussa in view of Stiene with Bunce because Bunce teaches these structures of a lateral flow assembly as being known in the art (Paragraphs 0008-0009 of Bunce) and it allows for usability by untrained people and acquires results rapidly (Paragraph 0033 of Bunce).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791